Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on July 1, 2022 for patent application 15/734,393 filed on December 2, 2020.


Claims 2-4, 6, 7, 10, 12-14, 16, 17, 20, 22, 23, 26, 28 and 29 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 10, 12, 13, 15, 20, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("WD of ISO/IEC 23090-2 2nd edition OMAF", 122. MPEG MEETING; 16-4-2018 - 20-4-2018; SAN DIEGO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. N17584, 5 May 2018 (2018-05-05), XP030024211) in view of Lee et al. (Pub. No.: US 2019/0373245).
Regarding claim 2, Wang discloses a method for encapsulating media data in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), the media data corresponding to a wide view of a scene (Fig. 4-1, page 19), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 4.2.2), the method comprising: obtaining a two-dimensional projected picture from the wide view of the scene, the two-dimensional projected picture resulting from a projection of the wide view onto a plane (Section 7.5.1.1, Figs. 7-1a – 7-1d); splitting the two-dimensional projected picture into a plurality of sub- pictures (Section 7.5.1.1, Figs. 7-1a – 7-1d); encapsulating the at least one sub-picture into a plurality of tracks (Section D3, page 164. “Each sub-picture bitstream is encapsulated in a file as its own track and made available for streaming.”); generating descriptive metadata associated with the encapsulated tracks, (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.).
It could be argued that Wang does not explicitly disclose the descriptive metadata comprises first information associated with each track being indicative of a spatial relationship between the at least one sub- picture encapsulated in the track and a composition picture, nor wherein the descriptive metadata further comprises second information indicating a type of the composition picture; the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two- dimensional projected image. However, in analogous art, Lee discloses a method for processing 360-degree video, wherein figure 29 describes a SubpictureCompositionBox, wherein the information contained therein can be used “to identify a sub-picture track including a multiple rectangular regions mapped into a composed picture (para. [0382]; see also paras. [0380]-[0385]),” and further discloses “a hierarchical structure of Region-wisePackingBox (para. [0386]),” wherein “[t]he packing_type[i] field indicates the type of region-wise packing. The packing_type[i] field having the value of 0 indicates rectangular region-wise packing. The other values may be reserved (para. [0387]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for the descriptive metadata to comprise first information associated with each track being indicative of a spatial relationship between the at least one sub- picture encapsulated in the track and a composition picture, and wherein the descriptive metadata further comprises second information indicating a type of the composition picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two- dimensional projected image. This would have produced predictable and desirable results, in that it would allow for well-known descriptive metadata schemes to be used in order to properly identify information necessary to correctly process and display the relevant media data.
Regarding claim 3, the combination of Wang and Lee discloses the method of claim 2, and further discloses wherein the region-wise packed picture is obtained by packing the two-dimensional projected picture resulting from the projection into a packed picture and splitting the packed picture into a plurality of sub-pictures (Wang, Fig. 4-2, Section 4.2.2; Section 7.5.1.1, Figs. 7-1a – 7-1d; Lee, paras. [0093]-[0094], [0414]. This claim is rejected on the same grounds as claim 2.).
Regarding claim 10, the combination of Wang and Lee discloses the method of claim 2, and further discloses wherein the second information is defined as a specific type of group information used to describe the properties of a group of tracks corresponding to sub-pictures (section 7.2.1, page 49).
Regarding claim 12, Wang discloses a method for generating at least one image from a media file in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), comprising a plurality of encapsulating tracks (Section D3, page 164. “Each sub-picture bitstream is encapsulated in a file as its own track and made available for streaming.”) and associated descriptive metadata, the method comprising: determining that the plurality of encapsulating tracks comprise a group of tracks encoding a plurality of sub-pictures resulting from the splitting of a two-dimensional projected picture resulting from a projection of a wide view of a scene onto a plane (Section 7.5.1.1, Figs. 7-1a – 7-1d), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 4.2.2); parsing descriptive metadata associated with the group of tracks (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.). 
It could be argued that Wang does not explicitly disclose wherein parsing descriptive metadata associated with the group of tracks comprises: interpreting a first information associated with each track being indicative of a spatial relationship between at least one sub-picture encapsulated in the track and the at least one composition picture, nor interpreting second information in the descriptive metadata indicating a type of the composition picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two-dimensional projected image. However, in analogous art, Lee discloses a method for processing 360-degree video, wherein figure 29 describes a SubpictureCompositionBox, wherein the information contained therein can be used “to identify a sub-picture track including a multiple rectangular regions mapped into a composed picture (para. [0382]; see also paras. [0380]-[0385]),” and further discloses “a hierarchical structure of Region-wisePackingBox (para. [0386]),” wherein “[t]he packing_type[i] field indicates the type of region-wise packing. The packing_type[i] field having the value of 0 indicates rectangular region-wise packing. The other values may be reserved (para. [0387]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for parsing descriptive metadata associated with the group of tracks to comprise interpreting a first information associated with each track being indicative of a spatial relationship between at least one sub-picture encapsulated in the track and the at least one composition picture, and interpreting second information in the descriptive metadata indicating a type of the composition picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two-dimensional projected image. This would have produced predictable and desirable results, in that it would allow for well-known descriptive metadata schemes to be used in order to properly identify information necessary to correctly process and display the relevant media data.
Regarding claim 13, the combination of Wang and Lee discloses the method of claim 12, and further discloses wherein the (Fig. 4-2, Section 4.2.2). region-wise packed picture is obtained by packing the two-dimensional projected picture resulting from the projection into a packed picture and splitting the packed picture into a plurality of sub-pictures (Wang, Fig. 4-2, Section 4.2.2; Section 7.5.1.1, Figs. 7-1a – 7-1d; Lee, paras. [0093]-[0094], [0414]. This claim is rejected on the same grounds as claim 2.).
Regarding claim 20, the combination of Wang and Lee discloses the method of claim 12, and further discloses wherein the second information is defined as a specific type of group information used to describe the properties of a group of tracks corresponding to sub-pictures (section 7.2.1, page 49).
Regarding claim 22, Wang discloses a computing device for encapsulating media data in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), the media data corresponding to a wide view of a scene (Fig. 4-1, page 19), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 7.5.1.1, Figs. 7-1a – 7-1d), the computing device being configured for: obtaining a two-dimensional projected picture from the wide view of the scene, the two-dimensional projected picture resulting from a projection of the wide view onto a plane (Section 7.5.1.1, Figs. 7-1a – 7-1d); splitting the two-dimensional projected picture into a plurality of at least one sub- pictures (Section 7.5.1.1, Figs. 7-1a – 7-1d); encapsulating the at least one sub-picture into a plurality of tracks (Section D3, page 164. “Each sub-picture bitstream is encapsulated in a file as its own track and made available for streaming.”); -7-Amendment for Application No.:Attorney Docket: 1000-27271-PCTUS-NP-CINCgenerating descriptive metadata associated with the encapsulated tracks (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.). 
It could be argued that Wang does not explicitly disclose wherein the descriptive metadata comprise first information associated with each track being indicative of a spatial relationship between the at least one sub-picture encapsulated in the track and a composition picture, nor wherein the descriptive metadata further comprises second information indicating a type of the composition reference picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two-dimensional projected image. However, in analogous art, Lee discloses a method for processing 360-degree video, wherein figure 29 describes a SubpictureCompositionBox, wherein the information contained therein can be used “to identify a sub-picture track including a multiple rectangular regions mapped into a composed picture (para. [0382]; see also paras. [0380]-[0385]),” and further discloses “a hierarchical structure of Region-wisePackingBox (para. [0386]),” wherein “[t]he packing_type[i] field indicates the type of region-wise packing. The packing_type[i] field having the value of 0 indicates rectangular region-wise packing. The other values may be reserved (para. [0387]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for the descriptive metadata comprise first information associated with each track being indicative of a spatial relationship between the at least one sub-picture encapsulated in the track and a composition picture, wherein the descriptive metadata further comprises second information indicating a type of the composition reference picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two-dimensional projected image. This would have produced predictable and desirable results, in that it would allow for well-known descriptive metadata schemes to be used in order to properly identify information necessary to correctly process and display the relevant media data.
Regarding claim 23, Wang discloses a computing device for generating at least one image from a media file in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), comprising a plurality of encapsulated tracks and associated descriptive metadata, the computing device being configured for: determining that the plurality of encapsulated tracks (Section D3, page 164. “Each sub-picture bitstream is encapsulated in a file as its own track and made available for streaming.”) comprise a group of tracks encoding a plurality of sub-pictures resulting from the splitting of a two-dimensional projected picture resulting from a projection of a wide view of a scene onto a plane (Section 7.5.1.1, Figs. 7-1a – 7-1d), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 7.5.1.1, Figs. 7-1a – 7-1d); parsing descriptive metadata associated with the group of tracks (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.). 
It could be argued that Wang does not explicitly disclose wherein parsing descriptive metadata associated with the group of tracks comprises: interpreting a first information associated with each track being indicative of a spatial relationship between at least one sub-picture encapsulated in the track and the at least one composition picture, nor interpreting a second information in the descriptive metadata indicating a type of the composition picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two-dimensional projected image. However, in analogous art, Lee discloses a method for processing 360-degree video, wherein figure 29 describes a SubpictureCompositionBox, wherein the information contained therein can be used “to identify a sub-picture track including a multiple rectangular regions mapped into a composed picture (para. [0382]; see also paras. [0380]-[0385]),” and further discloses “a hierarchical structure of Region-wisePackingBox (para. [0386]),” wherein “[t]he packing_type[i] field indicates the type of region-wise packing. The packing_type[i] field having the value of 0 indicates rectangular region-wise packing. The other values may be reserved (para. [0387]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for parsing descriptive metadata associated with the group of tracks comprises interpreting a first information associated with each track being indicative of a spatial relationship between at least one sub-picture encapsulated in the track and the at least one composition picture, and interpreting a second information in the descriptive metadata indicating a type of the composition picture, the type of the composition picture being one of the two-dimensional projected picture and a region-wise packed picture obtained by applying an operation to the two-dimensional projected image. This would have produced predictable and desirable results, in that it would allow for well-known descriptive metadata schemes to be used in order to properly identify information necessary to correctly process and display the relevant media data.
Regarding claim 26, Wang discloses a non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 2 (see the rejection of claim 2, above.).  
Regarding claim 28, the combination of Wang and Lee discloses the method of claim 2, and further discloses wherein the operation includes transformation, resizing, or relocating regions of two-dimensional projected image (Wang, Section 7.5.1.1, Figs. 7-1a – 7-1d. “In this example, projected regions 1 and 3 are horizontally downsampled, while projected region 2 is kept at its original resolution.”).
Regarding claim 29, the combination of Wang and Lee discloses the method of claim 12, and further discloses wherein the operation includes transformation, resizing, or relocating regions of two-dimensional projected image (Wang, Section 7.5.1.1, Figs. 7-1a – 7-1d. “In this example, projected regions 1 and 3 are horizontally downsampled, while projected region 2 is kept at its original resolution.”).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("WD of ISO/IEC 23090-2 2nd edition OMAF", 122. MPEG MEETING; 16-4-2018 - 20-4-2018; SAN DIEGO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. N17584, 5 May 2018 (2018-05-05), XP030024211) in view of Lee et al. (Pub. No.: US 2019/0373245) and Ueda et al. (Pub. No.: US 2016/0057491).
Regarding claim 4, the combination of Wang and Lee discloses the method of claim 2, but it could be argued that the combination does not explicitly disclose wherein the second information indicates the type of the composition picture by a four-character code. However, in analogous art, Ueda discloses that Common File Format (CFF) four-character code abbreviations such as moov, trak, traf and mdat can be used to indicate a type of information (Figs. 6A and 7, paras. [0209] and [0239]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Lee to allow for the second information to indicate the type of the composition picture by a four-character code. This would have produced predictable and desirable results, in that it would allow for well-known industry standards to be used.
Regarding claim 14, the combination of Wang and Lee discloses the method of claim 12, but it could be argued that the combination does not explicitly disclose wherein the second information indicates the type of the composition picture by a four- character code. However, in analogous art, Ueda discloses that Common File Format (CFF) four-character code abbreviations such as moov, trak, traf and mdat can be used to indicate a type of information (Figs. 6A and 7, paras. [0209] and [0239]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Lee to allow for the second information to indicate the type of the composition picture by a four-character code. This would have produced predictable and desirable results, in that it would allow for well-known industry standards to be used.


Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("WD of ISO/IEC 23090-2 2nd edition OMAF", 122. MPEG MEETING; 16-4-2018 - 20-4-2018; SAN DIEGO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. N17584, 5 May 2018 (2018-05-05), XP030024211) in view of Lee et al. (Pub. No.: US 2019/0373245) and Denoual et al. ("On Coverage information in OMAF", 119. MPEG MEETING; 17-7-2017 - 21-7-2017; TORINO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. m41052, 10 July 2017 (2017-07-10), XP030069395.).
Regarding claim 6, the combination of Wang and Lee discloses the method of claim 2, and Wang further discloses that metadata indicates both first information and second information, as shown in the rejection of claim 2. However, it could be argued that the combination does not explicitly disclose wherein the second information is comprised in the first information associated with each track. However, in analogous art, Denoual discloses that coverage information box flags can be used with a CoverageInformationBox to carry different information, either by keeping a single box with explicit local/global indication, or by keeping a single box with implicit signaling, or through a combination of both of these (Sections 3.1-3.3, pages 2-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Lee to allow for the second information to be comprised in the first information associated with each track. This would have produced predictable and desirable results, in that it would allow for improving the signaling of coverage information depending on use cases (Denoual, page 2, para. 3).
Regarding claim 7, the combination of Wang, Lee and Denoual discloses the method of claim 6, and further discloses wherein the second information is defined as a parameter of the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 6.).  
Regarding claim 16, the combination of Wang and Lee discloses the method of claim 12, and Wang further discloses that metadata indicates both first information and second information, as shown in the rejection of claim 2. However, it could be argued that the combination does not explicitly disclose wherein the second information is comprised in the first information associated with each track. However, in analogous art, Denoual discloses that coverage information box flags can be used with a CoverageInformationBox to carry different information, either by keeping a single box with explicit local/global indication, or by keeping a single box with implicit signaling, or through a combination of both of these (Sections 3.1-3.3, pages 2-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Lee to allow for the second information to be comprised in the first information associated with each track. This would have produced predictable and desirable results, in that it would allow for improving the signaling of coverage information depending on use cases (Denoual, page 2, para. 3).
Regarding claim 17, the combination of Wang, Lee and Denoual discloses the method of claim 16, and further discloses wherein the second information is defined as a parameter of the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 16.).


Conclusion
Claims 2-4, 6, 7, 10, 12-14, 16, 17, 20, 22, 23, 26, 28 and 29 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 7, 2022